Case 2:19-cv-01770-RGK-RAO Document 32 Filed 05/06/19 Page 1 of 3 Page ID #:202



   1   L. Wallace Pate (SBN 79523)
       LAW OFFICES OF L. WALLACE PATE
   2
       9903 Santa Monica Boulevard, Suite 3100
   3   Beverly Hills, CA 90212
       Telephone: (310) 895-9570
   4
   5   John P. McNicholas (SBN 33530)
   6
       MCNICHOLAS & MCNICHOLAS, LLP
       10866 Wilshire Boulevard, Suite 1400
   7   Los Angeles, CA 90024-4338
   8   Telephone: (310) 474-1582
       Facsimile: (310) 475-7871
   9
  10   Attorneys for Plaintiffs

  11
  12                        UNITED STATES DISTRICT COURT
  13                      CENTRAL DISTRICT OF CALIFORNIA
  14
       KARLA GARCIA ARANDA, an                        Case No.: 2:19-cv-01770-RGK-RAO
  15   individual; ALFREDO ARANDA, an                 [Assigned for all purposes to the
       individual; and Minor Plaintiff B.A., by       Honorable R. Gary Klausner]
  16   and through his Guardian ad Litem, Karla
  17   Garcia Aranda,                           NOTICE OF WITHDRAWAL OF
  18                                            STATEMENT OF NOTICE OF
                     Plaintiffs,
                                                NON-OPPOSITION AND
                v.
  19                                            REQUEST FOR 30-DAY
  20   COUNTY OF LOS ANGELES, a public          CONTINUANCE OF
       entity, LOS ANGELES DEPARTMENT           DEFENDANTS’ RULE 12(b)(6)
  21   OF CHILDREN AND FAMILY                   MOTION FOR INCOMING
  22   SERVICES, a subdivision of the County of COUNSEL TO RESPOND TO THE
       Los Angeles; RUBEN JIMENEZ, an           MOTION BY PLAINTIFF KARLA
  23   individual; MELISSA RAMIREZ, an          GARCIA ARANDA AND MINOR
       individual; LYDIA BUENO, an individual; PLAINTIFF, B.A., BY HIS
  24
       ALEXANDRA RONCES, an individual;         GUARDIAN AD LITEM, KARLA
  25   GLADYS ESCOBEDO, an individual;          GARCIA ARANDA
       EVITA SALAS, an individual, ANTONIA
  26   LOPEZ, an individual ; RACHEL
                                                      Date:      May 20, 2019
  27   SIMONS, an individual; GLORIA MEJIA,
                                                      Time:      9:00 a.m.
       an individual; STEPHANIE MORALES,
  28   an individual; LAURA LUNA, an                  Courtroom: 850, 8th Floor
                                                  1
         NOTICE OF WITHDRAWAL OF STATEMENT OF NOTICE OF NON-OPPOSITION TO DEFENDANTS’
                                     RULE 12(b)(6) MOTION
Case 2:19-cv-01770-RGK-RAO Document 32 Filed 05/06/19 Page 2 of 3 Page ID #:203


       individual; SANDRA JIMENEZ, an
   1   individual; OFFICER PACHECO, an
       individual; OFFICER ESPINOZA, an            Complaint Filed: August 15, 2018
   2
       individual, and DOES 1-50,
   3
                        Defendants.
   4
   5
   6
   7
   8
   9
  10        TO ALL PARTIES AND THEIR COUNSEL:

  11        KINDLY TAKE NOTICE that Plaintiffs, KARLA GARCIA ARANDA, and

  12   Minor Plaintiff, B.A., by and through his Guardian ad Litem, Karla Garcia Aranda

  13   hereby withdraw their Notice of Non-Opposition to Defendants’ 12(b)(6) Motion

  14   and requests a 30-day continuance of the hearing of the motion for incoming

  15   counsel to respond to the motion.

  16
       DATED: May 6, 2019                   LAW OFFICES OF L. WALLACE PATE
  17
  18                                        MCNICHOLAS & MCNICHOLAS, LLP
  19                                        By: /s/ John P. McNicholas
  20                                               John P. McNicholas
                                                  Attorney for Plaintiffs
  21
  22
  23
  24
  25
  26
  27
  28
                                               2
         NOTICE OF WITHDRAWAL OF STATEMENT OF NOTICE OF NON-OPPOSITION TO DEFENDANTS’
                                     RULE 12(b)(6) MOTION
Case 2:19-cv-01770-RGK-RAO Document 32 Filed 05/06/19 Page 3 of 3 Page ID #:204



   1                                      PROOF OF SERVICE

   2   STATE OF CALIFORNIA, COUNTY OF LOS ANGELES

   3          I am a resident of the county aforesaid; I am over the age of eighteen years and not a
       party to the within entitled action; my business address is 10866 Wilshire Blvd., Suite 1400,
   4   Los Angeles, CA 90024.

   5           On May 6, 2019, I electronically filed the document entitled NOTICE OF
       WITHDRAWAL OF STATEMENT OF NOTICE OF NON-OPPOSITION AND
   6   REQUEST FOR 30-DAY CONTINUANCE OF DEFENDANTS’ RULE 12(b)(6)
       MOTION FOR INCOMING COUNSEL TO RESPOND TO THE MOTION BY
   7   PLAINTIFF KARLA GARCIA ARANDA AND MINOR PLAINTIFF, B.A., BY HIS
       GUARDIAN AD LITEM, KARLA GARCIA ARANDA, with the Clerk of the United States
   8   District Court for the Central District of California, using the CM/ECF System. The Court’s
       CM/ECF System will send an email notification of the foregoing filing to the following parties
   9   and counsel of record who are registered with the Court’s CM/ECF System:

  10    Attorneys for Defendants, County of Los          Via Electronic Mail:
        Angeles, et al.:                                 New Counsel for Plaintiffs:
  11    Avi Burkwitz, Esq.                               Olu K. Orange, Esq.
        Ryan A. Graham, Esq.                             Orange Law Offices, P.C.
  12    Peterson Bradford Burkwitz                       3435 Wilshire Boulevard, Suite 2910
  13    100 North First Street, Suite 300                Los Angeles, CA 90010
        Burbank, CA 91502                                Tel: (213) 736-9900
  14    Tel: (818) 562-5800                              Fax: (213) 417-8800
        Fax: (818) 562-5810                              Email: orangelawoffices@att.net
  15    Email: aburkwitz@pbbllp.com
        Email: rgraham@pbbllp.com                        Rachel Steinback, Esq.
  16
                                                         The Law Office of Rachel Steinback
  17                                                     P.O. Box 291253
                                                         Los Angeles, CA 90029-9253
  18                                                     Tel: (213) 537-5370
                                                         Email: SteinbackLaw@gmail.com
  19
  20   X      (BY ELECTRONIC SERVICE VIA CM/ECF SYSTEM) In accordance with the
       electronic filing procedures of this Court, service has been effectuated on the aforesaid party(s)
  21   above, whose counsel of record is a registered participant of CM/ECF, via electronic service
       through the CM/ECF System.
  22
       X      (BY ELECTRONIC MAIL) (as noted above) The above-described document(s) were
  23   sent by electronic transmission to the law office(s) stated in the attached Service List. The
       transmission was reported as complete and without error.
  24
       X      (Federal) I declare that I am employed in the office of a member of the bar of this
  25   court at whose direction the service was made.
  26          Executed on May 6, 2019, at Los Angeles, California.
  27                                                  _/s/ Baeza Mejia__________________
  28                                                          Baeza Mejia
                                                       3
         NOTICE OF WITHDRAWAL OF STATEMENT OF NOTICE OF NON-OPPOSITION TO DEFENDANTS’
                                     RULE 12(b)(6) MOTION
